DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 01/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference of KO (US 20180359751 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 13, 25-27 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 7, and 13, include the amended claim language, “… the first configuration information does not indicate transmission direction of the other symbols…”, related support in original application e.g paragraph [0101] as recited, discloses  that the other symbols are not limited as fixed-
Moreover, the claim language , “ the first configuration information does not indicate a type of the first slot and the first configuration information does not indicate a type of the second slot…”,  the system information including the configuration information in original disclosure does not exclude indicate a type of slot (e.g, Abstract, Table 2, [0111]). Thus, the claim language would render the claim indefinite.
dependent claims 25-27 are rejected  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on the same reasons, by virtue of their dependencies of independent claims 1, 7, 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 7, 13 are rejected under 35 U.S.C. 103 as being un-patentable over Kim (US 20140105158 A1) in view of KO (US 20180359751 A1).
Regarding claim 1, Kim discloses:
method, comprising:
sending, by a base station, system information to user equipment ( Table 3, [0081], [0193], system information e.g configuration of information would be provided with PDCCH/DCI etc), wherein 
wherein the first configuration information indicates that at least one first orthogonal frequency division multiplexing (OFDM) symbol… in a first slot or at least one second OFDM symbol ..in a second slot ( Fig 3, Fig 5, Fig 16, [0068]-[0070], each subframe would comprise two slots, each slot would comprise a predetermined number of OFDM symbols of time- frequency resource, e.g 7 OFDM symbols in each slot),
wherein the type of the first slot or the type of the second slot is one of: a slot used to send uplink information, a slot used to receive downlink information, or a slot used to send uplink information and receive downlink information ( Table 6, Fig 4, [0135]-[0137], UL-DL configuration to indicate a type of a subframe, e.g `D` indicates a subframe for DL transmission, or `U` indicates a subframe for UL transmission, as each subframe having 2 slots, therefore a type of a subframe also covering a type of a slot);
sending, by the base station, according to the first configuration information, information on a downlink resource ( [0075], sending system information on a downlink, e,g PDCCH). 
Kim does not explicitly disclose:
At least one first OFDM symbol is a fixed-downlink resource in a first slot, and the first configuration information does not indicate transmission direction of the other symbols other than the at least one first OFDM symbol in the first slot, a quantity of the at least one first OFDM symbol is less than a quantity of OFDM symbols in the first slot, the at least one first OFDM symbol starts from a start location of the first slot in time domain; At least one second OFDM symbol is a fixed-uplink resource in a second slot, and the first configuration information does not indicate transmission direction of the other symbols other than the at least one second OFDM symbol in the second slot, a quantity of the second OFDM symbol is less than a quantity of OFDM symbols of the second slot, the second OFDM symbol ends at an end location of the second slot in time domains; the first configuration information does not indicate a type of the first slot and the first configuration information does not indicate a type of the second slot.
However, the teaching of At least one first OFDM symbol is a fixed-downlink resource in a first slot, and the first configuration information does not indicate transmission direction of the other symbols other than the at least one first OFDM symbol in the first slot, a quantity of the at least one first OFDM symbol is less than a quantity of OFDM symbols in the first slot, the at least one first OFDM symbol starts from a start location of the first slot in time domain; At least one second OFDM symbol is a fixed-uplink resource in a second slot, and the first configuration information does not indicate transmission direction of the other symbols other than the at least one second OFDM symbol in the second slot, a quantity of the second OFDM symbol is less than a quantity of OFDM symbols of the second slot, the second OFDM symbol ends at an end location of the second slot in time domains; the first configuration information does not indicate a type of the first slot and the first configuration information does not indicate a type of the second slot is well known in the art as evidenced by KO.
KO discloses:
At least one first OFDM symbol is a fixed-downlink resource in a first slot ( Fig 6, [0055]-[0056], first symbol within first 6 symbols in a TTI,  is downlink), 
and the first configuration information does not indicate transmission direction of the other symbols other than the at least one first OFDM symbol in the first slot ( Fig 6, [0055]-[0056], rest of 5 symbols within first 6 symbols, are flexible; Fig 11-12, [0093]-[0098], a downlink dedicated interval, a flexible DL/UL interval, an uplink dedicated interval, within a short TTI),
 a quantity of the at least one first OFDM symbol is less than a quantity of OFDM symbols in the first slot, the at least one first OFDM symbol starts from a start location of the first slot in time domain ( Fig 6, [0055]-[0056], one DL symbols vs 5 flexible symbols; Fig 11-12, [0093]-[0098], a downlink dedicated interval, a flexible DL/UL interval, an uplink dedicated interval, within a short TTI); 
At least one second OFDM symbol is a fixed-uplink resource in a second slot (Fig 6, [0055]-[0056], last symbol within second 6 symbols in a TTI, is uplink; Fig 11-12, [0093]-[0098], a downlink dedicated interval, a flexible DL/UL interval, an uplink dedicated interval, within a short TTI), and 
the first configuration information does not indicate transmission direction of the other symbols other than the at least one second OFDM symbol in the second slot (Fig 6, [0055]-[0056], rest of 5 symbols within second 6 symbols, are flexible; Fig 11-12, [0093]-[0098], a downlink dedicated interval, a flexible DL/UL interval, an uplink dedicated interval, within a short TTI) , 
a quantity of the second OFDM symbol is less than a quantity of OFDM symbols of the second slot, the second OFDM symbol ends at an end location of the second slot in time domains ( Fig 6, [0055]-[0056], one UL symbols vs 5 flexible symbols; Fig 11-12, [0093]-[0098], a downlink dedicated interval, a flexible DL/UL interval, an uplink dedicated interval, within a short TTI);
the first configuration information does not indicate a type of the first slot and the first configuration information does not indicate a type of the second slot ( Fig 11-12, [0093]-[0098], multiple short TTIs with flexible DL/UL interval, are not dedicated to DL or UL).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KO as mentioned above as a modification to Kim, such that the combination would allow explicitly specify DL/UL dedicated interval, and flexible DL/UL interval, in order to reserve radio resource for specific purpose, and to support Flexibility and Scalability in a wireless communication system.
2.	Claims 25-27 are rejected under 35 U.S.C. 103 as being un-patentable over Kim (US 20140105158 A1) in view of KO (US 20180359751 A1) and Khoryaev ( US 20150188690 A1) .
Regarding claims 25-27, Kim as modified by KO discloses  all the features with respect to parent claims 1, 7, and 13  as outlined above.
sending, by the base station, downlink control information (DCI) to the user equipment ( Kim, Table 3, [0081], control information carried on PDCCH may be called downlink control information (DCI) ),
Kim as modified by KO does not explicitly disclose:
wherein the DCI indicates the type of the first slot or the type of the second slot.
However, the teaching of wherein the DCI indicates the type of the first slot or the type of the second slot is well known in the art as evidenced by Khoryaev.
Khoryaev discloses:
wherein the DCI indicates the type of the first slot or the type of the second slot ( Fig 2, Fig 4-5, [0046]-[0048], DCI message may carry UL-DL configuration to indicate type of s subframe, e.g ‘U’, ‘D’, flexible, DCI also may carry a UL-DL reconfiguration indicator for dynamic UL-DL reconfiguration to indicate that particular DL subframe can be interpreted as a UL and used for UL transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khoryaev as mentioned above as a modification to Kim ( modified by KO), such that the combination would allow to use DCI for including UL-DL configurations/reconfiguration, in order to indicate transmission direction of a subframe (DL, UL, flexible), and to enable dynamic change of subframe types for FlexSF (e.g., UL to DL, or DL to UL).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461